Citation Nr: 0017232	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability by reason of the veteran's 
service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to November 
1966.

This appeal arises from an April 1993 and later rating 
decisions of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claim for entitlement to a total rating based upon 
individual unemployability as a result of his service-
connected disabilities (hereinafter referred to as TDIU).  
The veteran has appealed to the Board of Veterans Appeals 
(Board) for favorable resolution.  

In August 1994, the veteran appeared and testified at a 
personal hearing before a hearing officer at the RO.  A 
transcript of such proceeding is contained within the 
veteran's claims folder.  

In September 1996, the Board remanded the case to the RO for 
additional development, including issuing a supplemental 
statement of the case (SSOC) discussing recently received 
evidence.  The Board notes that the RO did issue an SSOC; 
however, since issuance of the most recent SSOC (October 
1998), pertinent evidence has again been submitted and the 
veteran has not waived his right to initial RO review of this 
evidence.  The RO has not considered this recently submitted 
evidence in an SSOC.  Thus, the September 1996 remand order 
was not fully complied with.  In these circumstances, a 
remand to the RO for issuance of an SSOC is required unless 
the benefit is allowed on appeal.  38 C.F.R. § 20.1304(c).  
Because the decision below is favorable, another remand will 
not be necessary.


FINDINGS OF FACT

1.  All relevant evidence for an equitable determination of 
this appeal has been obtained by the RO.

2.  The veteran has had one year of college or trade school 
and has worked as a clerk; he has reported that he had been 
unemployed since 1981.  

3.  It is at least as likely as not that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the TDIU claim is well grounded, meaning 
that it is plausible.  The Board also finds that VA has 
fulfilled its duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran has requested TDIU. The RO first denied the claim 
in a March 1977 rating decision on the basis that the 
evidence did not indicate that the veteran was unemployable.  

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in September 1984.  The form reflects that 
the veteran had been employed as a clerk from 1969 to 1981, 
working 40 hours per week during that time.  The form 
reflects that the veteran completed four years of high school 
and had one year of college or trade school.  On the form, 
the veteran indicated that VA vocational rehabilitation had 
been determined to be infeasible.  

In June 1989, the Board denied the TDIU claim on the basis 
that service-connected disabilities alone did not preclude 
all forms of employment.  At that time, service-connection 
was in effect for residuals of a skull defect, rated 50 
percent disabling; residuals of a right tibial/fibula 
fracture, rated 30 percent disabling; ureteral stricture, 
rated 10 percent disabling; chronic brain syndrome associated 
with brain trauma, rated 10 percent disabling; posttraumatic 
epilepsy (seizure) disorder, rated 10 percent disabling; 
scars of the face and scalp, rated 10 percent disabling; 
donor site scars of the left thigh and legs, rated 10 percent 
disabling; and residuals of nasal septum reconstruction, 
rated 10 percent disabling.  The veteran's combined service-
connected disability rating was 80 percent. 

The veteran requested TDIU again in July 1992.  The claim was 
denied in an April 1993 RO rating decision and this appeal 
ensued.  His service-connected disabilities have remained 
evaluated as 80 percent disabling during this time.  The more 
salient items of evidence concerning this appeal are 
discussed below.  

Social Security Administration reports indicate that the 
veteran is disabled from working due to seizures (controlled) 
and paranoid schizophrenia.  The disability began in 
September 1982.  

A July 1993 VA vocational rehabilitation assessment reflects 
that the veteran was found to have a serious employment 
handicap.  The narrative refers to the veteran's deteriorated 
physical condition and chronic mental confusion.  Vocational 
rehabilitation was found to be infeasible.

A February 1994 VA mental disorders examiner found the 
veteran to be suffering from schizophrenia and depression on 
Axis I.  A March 1994 VA cranial nerves examiner found the 
veteran to be alert, fairly oriented times three, with memory 
and calculation ability slightly impaired.  

In July 1997, the veteran underwent a VA epilepsy examination 
and a VA mental disorders examination on the same day by the 
same examiner.  The reports reflect that the veteran was 50 
years old.  Diagnoses of posttraumatic seizures and 
schizophrenia were given.  The examiner reported that the 
seizures did not render the veteran incapable of working and 
noted that the veteran continued to drive, had his own 
apartment, and visited his parents occasionally.  The 
examiner also reported that the veteran's non-service-
connected schizophrenia would preclude any employment.  

In October 1997, a VA bones examiner noted that the service-
connected right leg was 11/2 inches shorter than the left, 
which caused the veteran to walk with a noticeable and 
painful limp.  The examiner opined, "I think it is unlikely 
that he would be hired for any job since he is obviously 
disabled and noticeably so."

Upon VA medical evaluation for the veteran's remaining 
service-connected disabilities, in a February 1998 RO rating 
decision, each disability remained rated as before and the 
combined disability rating remained 80 percent.  

In March 1998, a VA clinical social worker who had reportedly 
known the veteran since 1994 pointed out the veteran had both 
physical and psychiatric manifestations and felt that the 
veteran was unemployable.  

In July 1998, the October 1997 VA joints examiner provided an 
addendum opinion noting that the veteran walked with a limp 
because of his service-connected leg fractures but opined 
that he would be able to perform in a sedentary position. 

In October 1998, the RO issued a supplemental statement of 
the case (SSOC) reflecting consideration of the above 
evidence.  This appears to be the most recent SSOC of record.  

In March 1999, the veteran's representative requested that an 
independent medical expert be consulted on the matter.

A September 1999 VA mental disorders examiner noted review of 
the claims file and reported the following:

The veteran is socially and occupationally impaired.  
He suffers from paranoid delusions, auditory 
hallucinations, ideas of reference, impaired 
concentration.  The veteran's occupational impairment 
is secondary to his schizophrenia, not his brain 
syndrome.  In my opinion, his brain syndrome does not 
aggravate his schizophrenia.  

Shortly thereafter in September 1999, the veteran underwent a 
VA epilepsy examination.  The examiner noted review of the 
claim file and reported current symptoms.  The diagnoses were 
generalized tonic-clonic seizures since 1975, most likely 
secondary to posttraumatic seizure disorder, and mild loss of 
recent memory due to head injury.  The examiner was asked to 
comment on whether the seizure disorder would preclude 
employment.  The examiner reported, "Yes, the patient has 
chronic brain syndrome with seizures.  This condition alone 
precludes the veteran from performing gainful employment."

In December 1999, the RO denied service connection for 
schizophrenia on a not well grounded basis.  

In January 2000, the September 1999 VA epilepsy examiner was 
asked to review the recent evidence and provide an addendum 
opinion along with a rationale.  In response, the examiner 
reported a review of the claims file and acknowledged that 
the veteran also had schizophrenia.  He further opined, "In 
my opinion on all those above mentioned conditions "chronic 
brain syndrome and seizures" prevents him from working and 
prevents him to be gainfully employed."  

A note in the claims file dated in February 2000 indicates 
that the RO had requested that another examiner unfamiliar 
with the case render an opinion in the matter.  However, the 
claims file does not reflect that this was done.  

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 and Part 4 (1999) (there is no statutory provision 
governing TDIU claims).  The assignment of a total rating 
must be based on a determination "that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age."  38 C.F.R. § 3.341(a) 
(1999).  If there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more service-connected disabilities, there must be 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
disability rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Otherwise, where a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, he or she shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disability alone is 
sufficient to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
his age, or impairment caused by non-service-connected 
disability.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Hatlestad, the U.S. Court of Appeals for Veterans Claims 
(Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, it was indicated that there was a need for 
discussing whether the standard delineated in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
by holdings of the Court, the regulations, the Secretary's 
instructions and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  The VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service- connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
"substantially gainful" occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).  

"Substantially gainful" employment has been defined as that 
which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides or a 
"living wage."  See Beatty v. Brown, 6 Vet. App. 532 
(1994); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
Moreover, marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Board notes that the veteran could meet the requirement 
of 38 C.F.R. § 4.16(a) if it is shown that his service-
connected disabilities preclude substantially gainful 
employment.  He has two or more service-connected 
disabilities, at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined disability rating to 70 percent or more.  Therefore, 
a total rating is warranted if the evidence shows that 
service-connected disability precludes substantially gainful 
employment.  On this point, although the veteran strongly 
feels that TDIU is warranted, the medical evidence is 
somewhat in conflict.  A recent VA neurology examiner opines 
that the veteran's service-connected organic brain syndrome 
and posttraumatic seizure disorder alone would prevent him 
from working.  On the other hand, a recent VA psychiatric 
examiner is disagreement, stating that the psychiatric 
impairment alone, which is not service-connected, has 
rendered the veteran unemployable.  A VA orthopedic examiner 
had earlier felt that service-connected orthopedic disability 
alone would preclude employment; however, that opinion was 
later revised and so the Board will not accord it any weight.  

The Board sees no inherent deficiency, such as an inaccurate 
factual basis or other obvious mistake that would lessen the 
probative value of either recent medical opinion.  Therefore, 
the Board finds that the medical evidence is in relative 
equipoise on the issue, that it, it is at least as likely as 
not that service-connected disabilities preclude any 
substantial and gainful employment.  In this situation, 
further analysis is unnecessary because the issue is resolved 
in favor of the veteran.  Applying the benefit of the doubt 
doctrine to this case, the Board finds that the requirements 
of 38 C.F.R. § 4.16(a) are met and the claim for entitlement 
to TDIU must be granted.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

The veteran's representative has requested an independent 
medical opinion.  When warranted by the medical complexity of 
the case, the RO may obtain an advisory medical opinion.  
38 C.F.R. § 3.328.  In this case, the issue has been mooted 
by the favorable decision above.


ORDER

The claim of entitlement to TDIU is granted. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

